 



Exhibit 10.01
(SYMANTEC LOGO) [f21428f2142800.gif]
Form of
FY07 Executive Annual Incentive Plan
This Annual Incentive Plan (“Plan”) of Symantec Corporation (“Symantec”) is
effective as of April 1, 2006. The Board of Directors reserves the right to
alter or cancel all or any portion of the Plan for any reason at any time.

     
Job Category:                                                             
 
   
Purpose:
  Provide critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.
 
   
Bonus Target:
  The target incentive bonus for this executive position is ___%* of the annual
base salary. Annual base salary has been established at the beginning of the
fiscal year. Bonuses will be paid based on actual annual base salary earnings
from time of eligibility under the Plan through March 30, 2007. Payments will be
subject to applicable payroll taxes and withholdings.
 
   
Bonus Payments:
  The annual incentive bonus will be paid once annually. Payment will be made
within six weeks of the financial close of the fiscal year. Any payment made
under this Plan is at the sole discretion of the Administrator of the Plan.
 
   
Components:
  Two performance metrics* will be used to determine the annual incentive bonus
payment as determined by the Compensation Committee:

          Metric   Weighting  
Corporate Revenue
       
Corporate Earnings per Share
       

     
Achievement Schedule:
  The established threshold must be exceeded for the applicable performance
metric before the bonus applicable to such performance metric will be paid. This
Plan is uncapped.
 
   
Pro-ration:
  The calculation of the annual incentive bonus will be based on eligible base
salary earnings for the fiscal year and, subject to the eligibility requirements
below, will be pro-rated based on the number of days participant is employed as
a regular, full-time employee of Symantec during the fiscal year.
 
   
Eligibility:
  Participants must be regular full-time employees on the day bonus checks are
distributed. If the company grants an interim payment for any reason, the
participant must be a regular, full-time employee at the end of that performance
period in order to receive such payment. A participant who leaves before the end
of the fiscal year will not be eligible to receive the annual incentive bonus or
any pro-rated portion thereof. The Plan participant must be a regular, full-time
employee of Symantec at the end of the fiscal year in order to be eligible to
receive the annual incentive bonus and at the time the bonus checks are
distributed, unless otherwise determined by the Administrator.
 
   
Exchange Rates:
  The performance metrics will not be adjusted for any fluctuating currency
exchange rates. Actual growth numbers will be used.
 
   
Target Changes:
  In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or EPS targets of the Company, such as
acquisition or purchase of products or technology, the Administrator may at its
discretion adjust the

1



--------------------------------------------------------------------------------



 



     
 
  Revenue Growth and Earnings per Share Targets to reflect the potential impact
upon Symantec’s financial performance.
 
   
Plan Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan
effective as of April 3, 2004 and approved by Symantec’s stockholders on
August 21, 2003.
 
   
 
  This Plan supersedes the FY06 Executive Annual Incentive Plan dated April 1,
2005, which is null and void as of the adoption of this Plan.
 
   
 
  Participation in the Plan does not guarantee participation in other or future
incentive plans. Plan structures and participation will be determined on a
year-to-year basis.
 
   
 
  The Board of Directors reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time. The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Administrator”),
and the Administrator shall have all powers and discretion necessary or
appropriate to administer and interpret the Plan.
 
   
 
  The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

 

    *See Annex A

2



--------------------------------------------------------------------------------



 



Annex A
2007 Executive Annual Incentive Plan
Additional Terms
Under the terms of the Executive Incentive Plans, Symantec’s named executive
officers will be eligible to receive performance-based incentive bonuses at the
end of the fiscal year with target payouts ranging from 60% to 125% of a
participant’s annual base salary. The actual bonus amounts are subject to the
following metrics and weighting: (a) achievement of targeted annual revenue
growth of Symantec (50% weighting); and (b) achievement of targeted annual
earnings per share growth of Symantec (50% weighting). The measurement period
for targeted revenue and earnings per share growth is the fiscal year ending on
March 30, 2007.

3